Case 1:20-cr-02049-SMJ   ECF No. 1   filed 12/08/20   PageID.1 Page 1 of 3




                                                                FILED IN THE
                                                            U.S. DISTRICT COURT
                                                      EASTERN DISTRICT OF WASHINGTON



                                                      Dec 08, 2020
                                                           SEAN F. MCAVOY, CLERK




                                     1:20-CR-2049-SMJ
Case 1:20-cr-02049-SMJ   ECF No. 1   filed 12/08/20   PageID.2 Page 2 of 3
Case 1:20-cr-02049-SMJ   ECF No. 1   filed 12/08/20   PageID.3 Page 3 of 3
